     Case 1:19-cv-00052-DBP Document 25 Filed 09/09/20 PageID.892FILED
                                                                   Page 1 of 8
                                                          2020 SEP 9 AM 9:35
                                                                 CLERK
                                                          U.S. DISTRICT COURT


                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


    MISTY S. G,                                                   MEMORANDUM DECISION AND
                                                                  ORDER AFFIRMING THE DECISION OF
                                Plaintiff,                        THE COMMISSIONER
    v.
                                                                  Case No. 1:19-cv-52 DBP
    ANDREW SAUL, Commissioner of Social
    Security,                                                     Magistrate Judge Dustin B. Pead

                                Defendant.


           Before the court is Misty S. G’s (Plaintiff’s) appeal of the Commissioner’s final decision

denying her application for supplemental security income (SSI) under Title XVI of the Social

Security Act, 42 U.S.C. § 405(g). 1 After reviewing the parties’ memoranda and relevant case

law, the court finds the ALJ’s decision is supported by substantial evidence and free from

harmful legal error. Therefore, discerning no reversible error, the court affirms the decision of

the Commissioner.

                                                    BACKGROUND

           Ms. G, 2 filed for benefits in 2015 when she was 25 years old, alleging disability

beginning in February 2013 due to depression, anxiety, nerve damage, scoliosis, and

hypersensitivity in her back. (Tr. 202, 223). 3 To establish disability, Ms. G must show that she

has an



1
    The parties consented to the jurisdiction of the undersigned in accordance with 28 U.S.C § 636(c). (ECF No. 14.)
2
 Based on privacy concerns regarding sensitive personal information the court does not use Plaintiff’s last name.
Privacy concerns are inherent in many of the Federal Rules. See Fed. R. App. P. 25(a)(5); Fed. R. Civ. P. 5.2; Fed.
R. Crim. P. 49.1; Fed. R. Bankr. P. 9037.
3
    Tr. refers to the transcript of the administrative record before the court.
    Case 1:19-cv-00052-DBP Document 25 Filed 09/09/20 PageID.893 Page 2 of 8




         inability to engage in any substantial gainful activity by reason of any medically
         determinable physical or mental impairment which can be expected to result in
         death or which has lasted or can be expected to last for a continuous period of not
         less than 12 months ….” 42 U.S.C. § 423(d).

         Following an initial denial of benefits, Plaintiff requested and received a hearing before

an administrative law judge (ALJ). After the hearing, the ALJ rendered a decision according to

the five-step sequential evaluation process. See 20 CFR 404.1520(a) (describing the five-step

evaluation process); Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-

step framework the Social Security Administration uses to determine disability). At step two, the

ALJ found that Ms. G had the severe impairments of scoliosis and obesity. (Tr. 16). The ALJ

found Plaintiff’s migraines were nonsevere, and her mental impairments of anxiety and

depression, both individually and combined, did not cause more than a minimal limitation on her

ability to perform basic mental work. Therefore, they were also found to be nonsevere.

         After finding Ms. G’s impairments did not meet or equal a listed impairment, see 20

C.F.R. § 404, Subp P. Appx 1 (20 C.F.R. 404.1520(d), 404.1525 and 404.1526), the ALJ next

found that Plaintiff had the residual functional capacity (RFC) to perform light work with certain

additional restrictions. 4 Plaintiff had no past relevant work, so transferability of job skills and

returning to prior work is not an issue in this case. Finally, at step five, the ALJ found Plaintiff

not disabled because she could perform unskilled light jobs that exist in significant numbers in

the national economy. These jobs include a sales attendant, marker, and charge account clerk.

         The Appeals Council subsequently denied review, making the ALJ’s decision the

Commissioner’s final decision for purposes of review. See Doyal v. Barnhart, 331 F.3d 758, 759


4
  The ALJ noted: “The claimant is able to lift and/or carry 20 pounds occasionally and 10 pounds frequently. She
can stand and/or walk about 6 hours in an 8-hour day and can sit about 6 hours. She can frequently climb ramps and
stairs but only occasionally ladders, ropes, and scaffolds. She can occasionally balance, stoop, kneel and crouch. She
can frequently crawl. She can have rare (5% or less of the workday) exposure to extreme cold and excessive
vibrations.” Tr. 18.



                                                          2
  Case 1:19-cv-00052-DBP Document 25 Filed 09/09/20 PageID.894 Page 3 of 8




(10th Cir.2003). Ms. G seeks review of the Commissioner’s decision arguing the ALJ failed to

“properly weigh the opinion of APRN Gigi Whaley-Pryor, failed to identify all of [Plaintiff’s]

impairments and incorporate limitations caused by them into [the] RFC assessment, failed to

incorporate those limitations into the hypotheticals presented to the vocational expert, and failed

to develop the record by not directing a formal psychological evaluation of [Plaintiff].” Opening

Brief p. 8, ECF No. 17. The court addresses these issues below.

                                   STANDARD OF REVIEW

       This court “review[s] the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct legal

standards were applied.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quotations and

citation omitted). The Commissioner’s findings, “if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). “Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion. It requires more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084 (quotations and citation omitted). “In reviewing

the ALJ’s decision, [this court may] neither reweigh the evidence nor substitute [its] judgment

for that of the [ALJ].” Madrid v. Barnhart, 447 F.3d 788, 790 (10th Cir. 2006) (quotations and

citation omitted). “The failure to apply the correct legal standard or to provide this court with a

sufficient basis to determine that appropriate legal principles have been followed [are] grounds

for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quotations and citation

omitted).

                                            ANALYSIS

       On appeal Plaintiff argues that the ALJ (1) failed to properly weigh the opinion of APRN

Gigi Whaley-Pryor; (2) failed to properly assess her RFC; (3) failed to properly incorporate her




                                                  3
  Case 1:19-cv-00052-DBP Document 25 Filed 09/09/20 PageID.895 Page 4 of 8




limitations into the hypotheticals presented to the vocational expert; and (4) filed to develop the

record by not ordering a formal psychological evaluation. The court is not persuaded by any of

these arguments and finds they are undermined by the record.

       (i)     The ALJ Properly Weighed the Opinion of Gigi Whaley-Pryor

       In February 2014, APRN Gigi Whaley-Pryor, wrote a letter to “whom it may concern.”

(Tr. 440). In the letter Ms. Whaely-Prior stated Plaintiff has physical limitation caused by her

chronic pain. These included: being unable to sit for longer than 5 minutes at a time without

shifting or repositions; being unable to stand for longer than 10 minutes at a time; needing 30

minute breaks between “short periods of sitting and very brief short term standing”; and being

unable to lift more than 8 pounds at a time and not lifting more than 5 pounds for an extended

time. Id. Plaintiff asserts the ALJ improperly weighed this letter, as well as the subsequent

treatment Ms. Whaely-Prior provided. Plaintiff points to examples in the record of increased pain

(Tr. 751), stopping school due to pain (Tr. 761, 771), episodes of chronic neck and back pain,

migraines (Tr. 783), and problems with walking. (Tr. 785).

       In March 2017, the Social Security Administration finalized a revision to the rules

regarding the evaluation of medical evidence. These new rules are applicable to claims filed on

or after March 27, 2017, and they revised the rules about “acceptable medical sources,” and how

those medical opinions are considered. See 20 C.F.R. § 404.1502. Ms. Whaely-Prior is

considered an “other source” under the prior rules as Plaintiff filed her claim in 2015. See 20

CFR 404.1513(d) and 416.913(d). Ms. Whaely-Prior did provide medical care both before and

after Plaintiff’s alleged disability date. The Social Security Administration has provided that,

“Opinions from these medical sources, who are not technically deemed ‘acceptable medical

sources’ under our rules, are important and should be evaluated on key issues such as impairment




                                                 4
  Case 1:19-cv-00052-DBP Document 25 Filed 09/09/20 PageID.896 Page 5 of 8




severity and functional effects, along with the other relevant evidence in the file.” Titles II &

Xvi: Considering Opinions & Other Evidence from Sources Who Are Not "Acceptable Med.

Sources" in Disability Claims; Considering Decisions on Disability by Other Governmental &

Nongovernmental Agencie, SSR 06-03P, 2006 WL 2329939, at *3 (S.S.A. Aug. 9, 2006).

       The ALJ gave Ms. Whaely-Pryor’s opinion little weight because it “is inconsistent with

the objective evidence in the record and [Plaintiff’s] subjective reports of hiking and walking.”

(Tr. 21). The ALJ further noted the opinion was inconsistent with other reported daily activities

and it “predates the relevant period by over one year ….” In contrast, the ALJ cited to the

opinions of Dr. Justin Johnsen, an acceptable medical source, from around this same timeframe.

Dr. Johnsen’s opinions contradict those of Ms. Whaely-Pryor, and provide evidence that Ms. G’s

limitations are not as severe as those articulated by Ms. Whaely-Pryor. The court finds the ALJ’s

analysis of Ms. Whaely-Pryor’s opinion is sufficiently specific and supported in the record. See,

e.g., Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (noting that a decision “’must be

sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave to

the treating source's medical opinion and the reasons for that weight.’”) (quoting SSR 96-2P,

1996 WL 374188, at *5)). Plaintiff’s treatment by Ms. Whaely-Pryor, following the alleged

disability date, is also insufficient to overcome the other evidence pointed to by the ALJ that

support the decision. Thus, there is no error.

       (ii)    The ALJ properly assessed Plaintiffs RFC

       An individual’s RFC is “the most [they] can do despite [their] limitations.” 20 C.F.R. §

416.945(a)(1). The ALJ is charged with determining a claimant’s RFC from the medical record,

and the court rejects a claimant’s implied argument “that there must be specific, affirmative,

medical evidence on the record as to each requirement of an exertional work level before an ALJ




                                                  5
  Case 1:19-cv-00052-DBP Document 25 Filed 09/09/20 PageID.897 Page 6 of 8




can determine RFC within that category.” Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir.

2004).

         The ALJ found Plaintiff had the severe impairments of scoliosis and obesity. Plaintiff’s

migraines, anxiety, and depression, however, were found to be nonsevere impairments. Plaintiff

argues the ALJ erred in not finding these impairments to be severe, and then failed to incorporate

them into the RFC. In support, she points to evidence in the record where she underwent

treatment for migraines. Ms. G also cites to the Utah State Medical Review Board finding that

she met Listing 12.04 for depression. The court readily acknowledges there is contradictory

evidence in the record. This is true for every social security appeal that has come before the

court. The question though, is not whether there is contradictory evidence in the record? The

question is whether the ALJ reasonably considered the evidence in the record, and whether

substantial evidence supports the ALJ’s decision? Here, the court finds those questions are

answered in favor of the Commissioner.

         The ALJ specifically considered Plaintiff’s migraines and found she did not receive much

treatment for them, and they did not prevent her from attending college during the relevant

period. The ALJ also noted the record showed the migraines had decreased and were

intermittent. (Tr. 544, 751, 761). “[A] physical or mental impairment must be established by

objective medical evidence from an acceptable medical source.” 20 C.F.R. § 416.921. Plaintiff

fails to establish the severe debilitating migraines she alleges by objective medical evidence. The

record here supports the ALJ’s finding regarding migraines.

         In similar fashion, Plaintiff’s alleged mental impairments are also undermined by the

record. The ALJ provided a detailed analysis regarding the functional areas for Plaintiff in regard

to her anxiety and depression. (Tr. 17). The ALJ cited to specific reports in the record, including




                                                  6
  Case 1:19-cv-00052-DBP Document 25 Filed 09/09/20 PageID.898 Page 7 of 8




Plaintiff’s own reports regarding her abilities. The ALJ also considered the opinions of the

Medicaid consultants that opined Plaintiff met Listing 12.04. The ALJ specifically noted that this

decision rested upon a nonacceptable medical source, lacked objective evidence, and predated

the relevant period. Another agencies’ determination that Plaintiff met Listing 12.04 is not

binding on the Social Security Administration, 20 CFR § 404.1504, and here, the ALJ

appropriately considered the finding of another agency and discounted its weight based on

evidence in the record.

       Likewise, the record also provides differing evidence regarding Plaintiff’s shoulder and

back impairments. The ALJ pointed to positive Waddell signs that can indicate malingering by

the Plaintiff. (Tr. 19, 20). The ALJ also cited to Plaintiff’s noncompliance with physical therapy,

despite evidence in the record that such therapy had positive effects on Plaintiff’s impairments.

       In sum, Plaintiff is simply asking this court to reweigh the evidence, and reformulate a

different RFC. The court declines this invitation. Madrid, 447 F.3d 788, 790 (10th Cir. 2006)

(“In reviewing the ALJ’s decision, [this court may] neither reweigh the evidence nor substitute

[its] judgment for that of the [ALJ].”) There is substantial evidence in the record to support the

ALJ’s RFC determination.

       (iii)   Plaintiff’s remaining arguments are without merit

       Because there is substantial evidence in the record to support the ALJ’s RFC

determination, there was no need to include additional impairments in the questions posed to the

vocational expert. In addition, based on the record, the court finds the ALJ did not need to further

develop the record in regard to alleged mental impairments by ordering a consultative

examination. An ALJ has broad latitude in ordering consultative examinations. See Hawkins v.

Chater, 113 F.3d 1162, 1166 (10th Cir. 1997). “[W]here there is a direct conflict in the medical




                                                 7
  Case 1:19-cv-00052-DBP Document 25 Filed 09/09/20 PageID.899 Page 8 of 8




evidence requiring resolution, or where the medical evidence in the record is inconclusive, a

consultative examination is often required for the proper resolution of a disability claim.” Id.

These are not the circumstances in this case.

                                 CONCLUSION AND ORDER

       On appeal this court is charged with determining whether the factual findings are

supported by substantial evidence in the record and whether the correct legal standards were

applied. See Lax, 489 F.3d at 1084. On the record before the court, the court finds the

Commissioner’s decision is supported by substantial evidence and the correct legal standards

were applied.

       Accordingly, IT IS HEREBY ORDERED that the Commissioner’s decision in this case

is AFFIRMED.

       IT IS SO ORDERED.



                 DATED this 9 September 2020.




                                                Dustin B. Pead
                                                United States Magistrate Judge




                                                   8
